Citation Nr: 1526181	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO. 08-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left knee condition as secondary to the service-connected disability of degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1977 to December 1980. 

This case comes before the Board of Veterans Appeals' (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the Veteran service connection for a left knee condition as secondary to a service-connected disability of degenerative joint disease of the right knee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration.

The Veteran has a currently diagnosed left knee condition which he claims as secondary to the service-connected disability, degenerative joint disease of the right knee. The Veteran's March 2014 VA examination was, however, inadequate. Specifically, the examiner stated that given the absence of any cause-and-effect relationship, he was unable to address the link between the degenerative joint disease of the left and right knees without resorting to mere speculation, but offered no sufficient explanation as to why he was unable to offer an opinion without speculating. For this reason, the Board finds the examination to be inadequate. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should obtain another opinion regarding the nature and etiology of the Veteran's left knee condition as secondary to the service-connected disability of degenerative joint disease of the right knee.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the March 2014 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. 

The examiner should confirm the currently diagnosed left knee condition and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that this disability is linked to the Veteran's service-connected disability of degenerative joint disease of the right knee.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the requested opinions have been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.
If the report is deficient in any way, it should be returned to the examiner for corrective action.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

